Citation Nr: 0912380	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C claimed as due to VA hospitalization and surgery 
in December 1983/January 1984.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In May 2008, the case was remanded for 
additional development.  


FINDING OF FACT

The Veteran's hepatitis C is not shown to be related to any 
event or procedure associated with his December 1983/January 
1984 VA hospitalization and surgery.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for hepatitis C claimed as due to VA 
hospitalization and surgery in December 1983/ January 1984 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  In Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  November 2001, June 2004, and May 2008 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the May 2008 letter also informed the Veteran of disability 
rating and effective date criteria.  August 2005 and December 
2008 supplemental statements of the case readjudicated the 
matter after the Veteran had an opportunity to respond to all 
previous notices and additional evidence received was 
considered.  Consequently, he is not prejudiced by any 
technical notice deficiency, including in timing, that may 
have occurred earlier in the process, nor is it so alleged.

The Veteran's pertinent December 1983/January 1984 VA 
hospitalization records and post-hospitalization VA treatment 
records have been secured and are associated with his claims 
file.  The RO arranged for VA examinations in March 2002 and 
in September 2008.  The Veteran has not identified any 
pertinent evidence that remains outstanding, and in a January 
2009 statement indicated that he did not have any more 
information or evidence to submit to support his claim.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §  3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the Veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was a 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA 
compares the Veteran's physical condition immediately prior 
to the beginning of medical or surgical treatment to the 
Veteran's physical condition after such care has ceased.  
38 C.F.R. § 3.361(b).  To establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the Veteran's additional 
disability.  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or furnished the hospital 
care, medical or surgical treatment, or examination without 
the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d).

When evaluating the evidence of record, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

To establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, as a threshold matter, the Veteran must show that he 
has an additional disability as a result of VA hospital care.  
The Veteran alleges that he was given a blood transfusion in 
the course of January 5, 1984 VA surgery, and that such is 
the source of his hepatitis C virus.  He states further that 
prior to the surgery he donated blood regularly; afterwards, 
when he attempted to donate blood, he was told he had 
hepatitis and was turned away.

VA hospitalization records from December 1983/January 1984 
reveal that when the Veteran was admitted in December 1983 he 
denied any history of hepatic or renal dysfunction, or 
bleeding.  Progress notes from January 5, 1984, the day of 
the operation, note that he had an estimated blood loss of 
500 cc with 3000 cc of crystalloid fluid replacement.  The 
operative report clarified that estimated blood loss was 
approximately 450 cc and total fluid replacement was 
approximately 2800 cc of crystalloid.  Operating time was 
seven and a half hours.  Anesthesiology records are silent 
for blood administration during the surgery; the 
preanesthetic summary notes that the Veteran's hematocrit was 
43.5 and post-anesthesiology recovery room record notes that 
plasma and blood were not administered in the operation room 
or recovery room.  Nursing notes from the operation show that 
there were zero transfusions administered.

Post-hospitalization VA treatment records show that the 
Veteran first reported having a history of hepatitis A and/or 
hepatitis B in or around 1997.  In July 2000, lab results 
were positive for Anti-HCV, and hepatitis C was diagnosed.  
In April 2001, he was started on vaccinations for hepatitis A 
and B.  After more testing, in May 2001, it was determined 
that he had hepatitis C, genotype 1a, and treatment was 
started.  Treatment for hepatitis C concluded in May 2002; 
lab results were normal, indicating that treatment was 
successful.  

On March 2002 VA examination the examiner stated, "[By] 
patient historical accounts, he received blood transfusion 
preoperatively.  However, the discharge summary of this 
admission does not mention any blood transfusion.  He denies 
any other blood transfusion or any history of illicit 
intravenous drug use.  If so, his hepatitis C infection is at 
least as likely as not, to have been related to this blood 
transfusion.  This was not a foreseeable event since the 
technology did not exist to screen blood for hepatitis C in 
1984."  

On September 2008 VA examination, the examiner reviewed the 
Veteran's nursing, medical, anesthesia, surgical, and 
laboratory notes, and found them to contradict the Veteran 
receiving a blood transfusion during his January 1984 VA 
surgery.  They show that prior to his surgery, he was typed 
and crossed for 2 units of blood but none were transfused.  
The Veteran reported recalling receiving blood products (red 
infusion) prior to entering the operating room, but the 
examiner found no supporting evidence of such in the medical 
records.  Significantly, prior to the Veteran's operation, 
his hemoglobin/hematocrit was 14.6/43.4 thus "making it 
highly unlikely that a transfusion would have been ordered 
and no such order can be found."  The examiner also found no 
evidence to associate the Veteran's hepatitis C with his 
December 1983/January 1984 VA hospitalization and surgery.  
The Veteran reported that his complexion was "green" for 
two months after his operation.  After reviewing the medical 
records, the examiner found that a week before the Veteran's 
surgery, his serum glutamate pyruvate transaminase and serum 
glutamic oxalo-acetic transaminase were markedly elevated, 
"suggesting an active liver process which suggests that 
hepatitis C or another etiology (e.g., alcohol-related) was 
already present when [he] was admitted.  It is not likely (< 
50% chance) that the surgery or hospital events increased the 
severity of any liver disease."  The examiner then stated 
that the likely etiology of the Veteran's hepatitis C could 
not be determined, but found his past medical history to be 
notable for multiple traumas, including "fracture and 
gunshot wounds in a variety of settings that could possible 
have led to exposure."  Therefore, although there was "no 
reliable way to determine when, where or how [the Veteran] 
was infected[, i]t seems improbably [sic] that he acquired 
hepatitis C during the December 1983/January 1984 VA 
hospitalization and surgery."  

The record includes medical evidence that tends to support 
the Veteran's claim that his hepatitis C is etiologically 
related to his December 1983/January 1984 VA hospitalization 
and surgery and medical evidence that is against such claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim is the 
report of the March 2002 VA examination, when the examiner 
opined that if the Veteran did not have a history of other 
blood transfusions or illicit intravenous drug use, as 
claimed, then his hepatitis C infection was at least as 
likely as not related to his January 1984 blood transfusion.  
However, the examiner also found that there was no evidence 
of the Veteran having received a blood transfusion, despite 
the Veteran's claims that he received one preoperatively.  
Therefore, the examiner's opinion is both self-contradictory 
and also based, in part, on the Veteran's own history.  A 
medical opinion based solely upon an unsubstantiated history 
as related by a veteran is not probative medical evidence.  
LeShore v. Brown, 8 Vet. App. 405 (1995).

In contrast, the September 2008 VA examiner reviewed the 
Veteran's claims file, gave consideration to the history 
provided by the Veteran, and provided a detailed explanation 
of the rationale for his opinion.  Specifically, he opined 
that the Veteran did not receive any blood transfusions 
during his December 1983/ January 1984 VA hospitalization and 
surgery.  This was based on the lack of evidence of such in 
the Veteran's medical records, and also on records showing 
that his pre-operative hemoglobin/hematocrit levels were at 
levels that would not require a blood transfusion.  Finally, 
the examiner also considered alternative etiologies for the 
Veteran's hepatitis C.  The examiner noted that medical 
records showed that the Veteran had an active liver process 
prior to his January 1984 surgery, suggesting that he already 
had hepatitis C or some other etiology of a liver-related 
disease, and that he had a notable medical history that was 
inclusive of fractures and gunshot wounds in a variety of 
settings which could have led to hepatitis C.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the September 2008 VA examiner's 
opinion as it was based on a review of the record, included a 
rationale for the opinions provided, and considered possible 
alternatives for the etiology of the Veteran's hepatitis C.  

The Veteran's own statements relating his hepatitis C to his 
December 1983/ January 1984 VA hospitalization and surgery 
are not competent evidence, as he is a layperson and lack the 
training to opine regarding medical etiology; this question 
is medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Although the Veteran may distinctly and 
sincerely recall observing himself receive blood products 
(red infusion) prior to entering the operating room in 
January 1984, the medical evidence of record clearly 
contradicts such claims and he has not submitted any evidence 
corroborating that he indeed received a blood transfusion 
prior to, or during, his January 1984 VA surgery.

Without any competent (medical) evidence that the disability 
at issue is due to VA hospitalization or surgery, there can 
be no entitlement to benefits under 38 U.S.C.A. § 1151.  The 
preponderance of the evidence is against the claim; hence, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C claimed as due to VA hospitalization and surgery 
in December 1983/January 1984 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


